ON PETITION FOR REHEARING.
Appellees have filed their petition for rehearing in this cause, and therein called our attention to a misstatement of fact on page 4 of the original opinion as filed with the clerk wherein it was stated as follows:
"It is further alleged in the complaint that in October, 1931, Russell Armstrong instituted an action against the Illinois Bankers Life Association in the Warrick Circuit Court."
This statement is erroneous. The record shows that the action by Russell Armstrong was instituted on December 31, 1929, and judgment in his favor was recovered in October, 1931. In this connection it should be clearly stated that the assignment by Russell Armstrong to Gertrude Armstrong, mentioned in the opinion, was executed after Russell Armstrong had instituted his action against appellees as above set out. This error is not, however, controlling.
The questions presented by appellees in their petition for rehearing were carefully considered in the preparation of the original opinion, and we have again examined the questions presented and find no occasion to modify the opinion except as herein made.
Rehearing denied.
NOTE. — Reported in 29 N.E.2d 953. *Page 622